 Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 1 of 7 PageID# 1901



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                                  )
CHMURA ECONOMICS &                                )
ANALYTICS, LLC,                                   )
                                                  )
                     Plaintiff/Counterclaim       )
                     Defendant,                   )      Case No. 3:19-cv-813-REP
                                                  )
v.                                                )
                                                  )
RICHARD LOMBARDO,                                 )
                                                  )
                     Defendant/Counterclaim       )
                     Plaintiff.                   )

  PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MEMORANDUM OF LAW
    IN SUPPORT OF ITS MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
ARGUMENT REGARDING DAMAGES CALCULATIONS BASED ON AN OVERTIME
   PREMIUM RATE OTHER THAN ONE-HALF THE REGULAR RATE OF PAY

I.     BACKGROUND

       Until his termination, Defendant and Counterclaim Plaintiff Richard Lombardo

(“Lombardo” or “Defendant”) worked for Plaintiff and Counterclaim Defendant Chmura

Economics & Analytics, LLC (“Chmura” or “Plaintiff’) as an Account Manager and a Senior

Account Manager. Chmura classified Lombardo as exempt under the Fair Labor Standards Act

(the “FLSA”). During each relevant year, he received an annual $50,000 salary for all hours he

worked in each workweek. Lombardo also received commissions in excess of $100,000 in each

relevant year. Despite this substantial compensation, Lombardo has asserted a counterclaim
    Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 2 of 7 PageID# 1902



alleging that Chmura misclassified him as exempt under the FLSA and therefore failed to pay him

overtime compensation for all hours worked in excess of forty (40) in a workweek.1

        Lombardo claims that he “is entitled to overtime for each hour worked in excess of 40 each

workweek at the rate of 1.5 times his regular rate of pay ….” Memorandum in Support of Motion

of Defendant Richard Lombardo for Summary Judgment Pursuant to Fed. R. Civ. P. 56 (ECF No.

41), at 23. During discovery, Lombardo calculated his unpaid overtime damages (exclusive of

liquidated damages) at $245,930.00. (Lombardo’s Answers to Chmura’s Second Interrogatories

(attached as Exhibit 1), at 4-5.) Based on this inflated amount, Chmura determined that Lombardo

calculated his overtime damages by: (1) adding his total salary and commissions for each

workweek; (2) dividing the total salary and commissions by forty (40) to obtain the regular rate;2

(3) multiplying the regular rate by one-and-one-half to obtain the overtime premium; and (4)

multiplying the overtime premium by the number of hours worked in excess of forty (40) in each

workweek. In other words, Lombardo appears to be claiming that his overtime premium rate (as

opposed to his total compensation for each overtime hour) is one-hundred and fifty percent (150%)

of his regular rate of pay. Chmura anticipates that Lombardo will present evidence and argument

of this same overtime damages calculation at trial.

        Lombardo’s method of calculating his overtime damages, however, is erroneous as a matter

of law. His salary and commissions provided him with full straight time pay for all hours he

worked in each workweek, including any hours in excess of forty (40). Thus, as Fourth Circuit



1
  Lombardo also asserted a claim for overtime pay under the Ohio Minimum Fair Wage Standards
Act. The overtime standards under Ohio law are the same as those under the FLSA. McCrimon
v. Inner City Nursing Home, Inc., 2011 U.S. Dist. LEXIS 113302, * 10-11 (N.D. Ohio Sept. 30,
2011). Therefore, the arguments discussed in this brief are equally applicable to Lombardo’s claim
for overtime compensation under state law.
2
  Lombardo’s calculation of his regular rate of pay is also incorrect in multiple respects, but those
errors are not the subject of this motion.
                                                 2
    Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 3 of 7 PageID# 1903



precedent and applicable FLSA regulations make clear, Lombardo’s overtime damages, if any,

must be calculated by multiplying fifty percent (50%) of his regular rate of pay by the number of

overtime hours he allegedly worked in each workweek. Desmond v. PNGI Charles Town Gaming,

LLC, 630 F.3d 351, 356-357 (4th Cir. 2011); 29 C.F.R. §§ 778.118; 779.119. This is the only

appropriate method for calculating Lombardo’s overtime damages. Accordingly, if the Court

denies Chmura’s motion for summary judgment and permits Lombardo’s overtime claim to go to

trial, Chmura respectfully requests that the Court preclude Lombardo from introducing any

evidence or argument regarding damages calculations based on an overtime premium rate other

than one-half his regular rate of pay.3

II.     ARGUMENT

        A.     Standard of Review
        “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings, the

practice has developed pursuant to the district court’s inherent authority to manage the course of

trials.” Luce v. United States, 469 U.S. 38, 41 n. 4 (1984). The purpose of a motion in limine is

to permit the trial court “to rule in advance of trial on the relevance of certain forecasted evidence,

as to issues that are definitely set for trial, without lengthy argument at, or interruption of, the

trial.” United States v. Gibson¸ 2018 U.S. Dist. LEXIS 173850, * 4 (E.D. Va. Oct. 9, 2018)

(citation omitted). Motions in limine “serve important gatekeeping functions by allowing the trial

judge to eliminate from consideration evidence that should not be presented to the jury.” Id.

(citation omitted). The district court has discretion whether to grant a motion in limine. Cougill



3
  This evidence is also irrelevant because, for the reasons set forth in Chmura’s Memorandum in
Support of its Motion for Summary Judgment, Lombardo’s overtime claims should not proceed to
trial. Given that summary judgment briefing is not yet complete, however, Chmura files this
motion to preserve its other arguments. Chmura reserves the right to seek to exclude additional
evidence as appropriate based on the Court’s summary judgment rulings.
                                                  3
 Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 4 of 7 PageID# 1904



v. Prospect Mortg., LLC, 2014 U.S. Dist. LEXIS 12362, * 3 (E.D. Va. Jan. 31, 2014) (citation

omitted).

       B.      Lombardo’s Overtime Damages Must Be Calculated Using a Fifty Percent or
               Half-Time Premium

       The FLSA provides that any employer who violates its overtime requirements “shall be

liable to the employee or employees affected in the amount of … their unpaid overtime

compensation.” 29 U.S.C. § 216(b). In Desmond, 630 F.3d at 356-357, the Fourth Circuit held

that the proper measure of “unpaid overtime compensation” in a misclassification case is fifty

percent (50%) or one-half of the employee’s regular rate of pay multiplied by the number of unpaid

overtime hours. Id. In so doing, the Fourth Circuit expressly rejected the use of a one-hundred

and fifty percent (150%) or time-and-one-half premium and effectively foreclosed Lombardo’s

method of calculating his overtime damages. Id.

       In Desmond, the defendant classified the plaintiffs as exempt from the FLSA’s overtime

requirements and paid them a fixed weekly salary that covered all hours worked. Id.¸ at 353. After

the court determined that the defendant misclassified the plaintiffs, and after the defendant

conceded the number of hours for which it owed overtime, the district court “examined whether

the appropriate overtime premium was 50% or 150% of [the] regular rate of pay for all hours

worked over 40.” Id. at 353-354. Applying Overnight Motor Transportation Co. v. Missel, 316

U.S. 572 (1942) and “general principles of compensatory damages,” the district court concluded

that the correct overtime premium is fifty percent (50%) of the regular rate of pay. Id. The district

court reasoned that the plaintiffs received a guaranteed, weekly salary regardless of the number of

hours they worked each week. Id. at 356-57. This salary compensated them for the regular or

straight time portion of their overtime hours (i.e., the “time” in “time-and-one-half”). Id. As such,

the plaintiffs were entitled to receive only a one-half time premium for overtime work. Id.

                                                 4
 Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 5 of 7 PageID# 1905



       On appeal, the Fourth Circuit agreed and rejected the plaintiffs’ contention that the district

court should have applied a one-hundred and fifty percent (150%) or time-and-one-half overtime

premium. The Fourth Circuit first noted that “[t]he First, Fifth, Seventh, and Tenth Circuits all

have determined that a 50% premium was appropriate in calculating unpaid overtime

compensation under 29 U.S.C. § 216(b) in mistaken exemption classification cases ….” Id. at 355

(citing Urnikis-Negro v. Am. Family Prop. Servs., 616 F.3d 665 (7th Cir. 2010); Clements v. Serco,

Inc., 530 F.3d 1224 (10th Cir. 2008), Valerio v. Putnam Assocs., Inc., 173 F.3d 35 (1st Cir. 1999);

and Blackmon v. Brookshire Grocery Co.¸835 F.2d 1135 (5th Cir. 1988)). In addition to these

decisions, the Fourth Circuit explained, the Department of Labor also has approved using a fifty

percent (50%) overtime premium to calculate unpaid overtime compensation in misclassification

cases. Id. at 356 (citing Retroactive Payment of Overtime and the Fluctuating Workweek Method

of Payment, Wage and Hour Opinion Letter, FLSA 2009-3 (Dep’t of Labor Jan. 14, 2009)).

       Finally, the Fourth Circuit reviewed the district court’s reasoning and agreed that Missel’s

“regular-rate determination [that an employee’s regular rate is determined by dividing the number

of hours actually worked by the weekly wage] implies the previously paid weekly salary covers

the base compensation for all hours worked.” Id. As the Fourth Circuit explained, “the former

employees agreed to receive straight time pay [by a fixed, weekly salary] for all hours worked in

a given workweek and have already received such pay. Thus, the [unpaid overtime] is the 50%

premium for their overtime hours.” Id., at 357. Under Desmond, in FLSA misclassification cases

such as this one, the district courts “need only award 50% of the regular rate to provide the

employees their unpaid overtime compensation under 29 U.S.C. § 216(b).” Id., at 355 (internal

quotation marks omitted).




                                                 5
 Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 6 of 7 PageID# 1906



       The same principles hold true with regard to commissions. 29 C.F.R. §§ 778.118; 778.119.

Like a fixed salary, commissions are deemed to provide an employee his straight time pay for all

hours worked, including hours worked in excess of forty (40), during the commission period. Id.

Thus, in workweeks in which the employee worked overtime hours, the additional overtime

compensation is paid at one-half of the employee’s regular rate of pay taking the commission into

account. Id. See also Lalli v. General Nutrition Ctrs., Inc., 814 F.3d 1, 4-6 (1st Cir. 2016) (holding

that a compensation plan that provided for a fixed salary plus commissions and paid an overtime

premium of fifty percent (50%) did not violate the FLSA because the fixed salary and commissions

already accounted “for the ‘time’ in ‘time-and-a-half’” overtime compensation required by the

FLSA).

       The above principles are dispositive on the issue of Lombardo’s overtime damages. To

the extent Lombardo is entitled to overtime compensation, such overtime compensation is limited

to one-half of his regular rate of pay for the hours worked in excess of forty (40) in a workweek.

Consistent with Desmond and the applicable federal regulations, Chmura respectfully requests that

the Court prohibit Lombardo from presenting any evidence or argument regarding his damages

calculation based on an overtime premium other than one-half of his regular rate of pay. Depalma

v. The Scotts Co., LLC, 2019 U.S. Dist. LEXIS 97036, * 28-30 (D.N.J. June 10, 2019) (ruling in

limine that the fifty percent (50%) or half-time premium applies to the plaintiffs’ misclassification

damages).

III.   CONCLUSION

       For the reasons discussed above, Chmura respectfully requests that the Court grant this

Motion in Limine and preclude Lombardo from introducing any evidence or argument regarding




                                                  6
 Case 3:19-cv-00813-REP Document 45 Filed 05/21/20 Page 7 of 7 PageID# 1907



his damages calculation based on an overtime premium other than one-half of his regular rate of

pay.

Dated: May 21, 2020

                                             ___________/s/________________
                                             Rodney A. Satterwhite (VA Bar No. 32907)
                                             Christopher M. Michalik (VA Bar No. 47817)
                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant



                                                7
